UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TASHIEKA HARRIS,

                                 Plaintiff,
                                                                       DECISION AND ORDER
        v.                                                                18-CV-352-RJA

ANDREW M. SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                                 Defendant.


        Plaintiff Tashieka Harris (“Plaintiff”) brought this action pursuant to the Social

Security Act for review of a final decision of the Acting Commissioner of Social Security

(the “Commissioner”) 1 that denied her application for Disability Insurance Benefits and

Supplemental Security Income under Titles II and XVI of the Social Security Act. (Dkt.

No. 1). The Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

        The parties each moved for judgment on the pleadings pursuant to Federal Rule

of Civil Procedure 12(c). Upon consideration of the record, and for the reasons set forth

below, Plaintiff’s motion (Dkt. No. 14) is granted, the Commissioner’s motion (Dkt. No.

16) is denied, and the case is remanded to the Commissioner for further administrative

proceedings consistent with this Decision and Order.

                                      PRIOR PROCEEDINGS

        Plaintiff, currently 45 years old, filed for Social Security disability benefits on July

26, 2010, alleging that she had been disabled since June 11, 2008. (See Tr. 21; Tr.


1
 Pursuant to Fed. R. Civ. P. 25(d), the current Commissioner of Social Security is automatically substituted
for Nancy A. Berryhill, the Acting Commissioner when the action was filed.
171-77, 178-81). Plaintiff’s claims were initially denied by the State agency (see Tr. 126-

27), and plaintiff therefore sought a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 128, 143-44).

       On December 7, 2011, Plaintiff and her counsel appeared before an ALJ (Tr. 67-

112), and on January 3, 2012, the ALJ found her not disabled. (Tr. 51-66). After the

Appeals Council denied review of her applications on July 3, 2013 (Tr. 1-5, 526-530),

Plaintiff brought her first action judicial review before the U.S. District Court. (W.D.N.Y.

docket number 13-CV-883). United States District Judge Michael J. Telesca found that

the ALJ had failed to intelligibly articulate reasons for the weight the ALJ had given

opinions of various treating physicians, and that the ALJ failed to account, in a residual

functional capacity determination, for a specific limitation identified by a treating

physician. He remanded the case for further administrative proceedings. (Tr. 513-25).

       Upon remand from the District Court, the Appeals Council remanded the matter

to a new ALJ on March 15, 2016. (Tr. 509-10). The Appeals Council in that same order

affirmed a subsequent favorable decision by a new ALJ finding that Plaintiff was

disabled as of January 4, 2012 because she met listings 1.02(A) and 1.03 in Appendix 1

of the Regulations, 20 C.F.R. Pt. 404, Subpt. B, App. 1. (See id., and Tr. 432; 692-97).

In light of this finding, the ALJ’s decision addressed alleged disability only from the

earlier period of June 11, 2008 to January 3, 2012 (Tr. 432, 507).

       On November 6, 2017, Plaintiff appeared with counsel and testified at her second

administrative hearing before the ALJ. (Tr. 449-89). On January 4, 2018, the ALJ found

Plaintiff was not disabled during the closed period of disability of June 11, 2008 to

January 3, 2012, and the decision was considered final. (Tr. 429-448). Plaintiff then

                                              2
commenced this second action for judicial review under 42 U.S.C. §§ 405(g) and

1383(c)(3). (Dkt. No. 1).

                                      BACKGROUND

       The Court reviews the record to determine only whether the Commissioner

applied the correct legal standards and whether substantial evidence supports the

Commissioner’s final decision. 42 U.S.C. § 405(g). The Court assumes the parties’

familiarity with the prior proceedings and the issues before the Court in this ruling on

their cross-motions for judgment on the pleadings.

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential analysis set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

that Plaintiff had not engaged in substantial gainful work activity during the relevant

period. (Tr. 435).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

status post right ankle fracture, obesity, and diabetes mellitus. (Tr. 435). At step three,

the ALJ found that Plaintiff did not have an impairment or combination of impairments

that met or medically equaled the severity of any listing. Id. The ALJ gave particular

attention to the criteria of listing 1.02(A), which pertains to major dysfunction of major

peripheral weight-bearing joints, and listing 1.03, pertaining to reconstructive surgery or

surgical arthrodesis of a major weight-bearing joint. Id.

       At step four, the ALJ determined that Plaintiff retained the RFC to perform

sedentary work as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), except the




                                              3
Plaintiff “could stand and/or walk for no more than fifteen minutes at one time and

required the ability to elevate her legs.” (Tr. 435-40).

       At step five, the ALJ relied on the testimony of a vocational expert to conclude

that, considering Plaintiff's age, education, work experience, and RFC, Plaintiff could

perform her former job of resident supervisor and in addition, concluded there were jobs

that exist in significant numbers in the national economy that Plaintiff could perform,

including the representative occupations of table worker, and semiconductor bonder.

(Tr. 440-41). Accordingly, the ALJ found that Plaintiff was not disabled as defined in the

Act. Id.

                                        DISCUSSION

       Plaintiff contends that the ALJ prejudicially erred in discounting the opinion of a

treating primary-care physician, Dr. Antonia Redhead, when the ALJ found that the

opinion was not adequately supported by medical records in the administrative record.

(Dkt. No. 14). Plaintiff also specifically argues that the ALJ erred at step three of the

required sequential analysis and disregarded substantial evidence in the form of Dr.

Redhead’s opinion that plaintiff’s musculoskeletal impairments established that plaintiff

met listings 1.02(A) and 1.03 in Appendix 1 of the Regulations, 20 C.F.R. Pt. 404,

Subpt. B, App. 1, that entitled to her to a finding of disability.

       Of course, “[i]f a claimant’s condition meets or equals the ‘listed’ impairments, he

or she is conclusively presumed to be disabled and entitled to benefits.” Dixon v.

Shalala, 54 F.3d 1019, 1022 (2d Cir. 1995) (quoting Dixon v. Heckler, 785 F.2d 1102,

1103 (2d Cir. 1986)); 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the Court


                                               4
were to agree with Plaintiff that she met a listing, the Court would remand for a

calculation of benefits. See Muntz v. Astrue, 540 F. Supp. 2d 411, 421 (W.D.N.Y. 2008)

(remanded for calculation of benefits where further administrative proceedings would

serve no purpose).

       The Court agrees with Plaintiff that the ALJ erred when he failed to provide a

“specific rationale” to support the conclusion that her impairments did not meet the

listings. Berry v. Schweiker, 675 F.2d 464, 468 (2d Cir. 1982)); see (Tr. 435, ¶ 4).

However, Plaintiff had the burden of proof at this step of the sequential inquiry, Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012), and if justification for the ALJ’s finding that

Plaintiff did not meet either of the two listings at issue can be “reasonably inferred”

based on substantial evidence contained elsewhere in the ALJ’s decision, the ALJ’s

error is a harmless error. Berry, 675 F.2d at 468-69.

       “[F]or a claimant to show that [an] impairment matches a listing, it must meet all

of the specified medical criteria.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990)

(emphasis in original). Both listings that Plaintiff relies upon, 20 C.F.R. Pt. 404, Subpt.

P, App. 1 §§ 1.02(A) and1.03, require Plaintiff to establish “an inability to ambulate

effectively,” which is defined as:

              . . . an extreme limitation of the ability to walk; i.e., an
              impairment(s) that interferes very seriously with the
              individual’s ability to independently initiate, sustain, or
              complete activities. Ineffective ambulation is defined generally
              as having insufficient lower extremity functioning [] to permit
              independent ambulation without the use of a hand-held
              assistive device(s) that limits the functioning of both upper
              extremities . . . examples of ineffective ambulation include, but
              are not limited to, the inability to walk without the use of a
              walker, two crutches or two canes, the inability to walk a block
              at a reasonable pace on rough or uneven surfaces, the

                                              5
              inability to use standard public transportation, the inability to
              carry out routine ambulatory activities, such as shopping and
              banking, and the inability to climb a few steps at a reasonable
              pace with the use of a single hand rail.
Id. § 1.00(B)(2)(b) (ellipses added). Here, a long-term treating physician, Dr. Bernhard

J. Rohrbacher, III, the orthopedic surgeon who had performed surgery on Plaintiff’s

injured right ankle on August 8, 2008, provided his opinion on November 3, 2011, that

Plaintiff was “able to walk a block at a reasonable pace on rough or uneven surface.”

(Tr. 419, ¶ 10). And although Dr. Rohrbacher indicated that Plaintiff suffered from

“moderate” pain (he reported that Plaintiff rated her pain “5 out of 10”) and used a cane

to ambulate, Dr. Rohrbacher’s opinion tended to establish that Plaintiff could not meet

all of the specified medical criteria in the listings Plaintiff relied upon in her argument.

Id. at ¶ 11 and Comments.

       Dr. Rohrbacher’s opinion is inconsistent with the opinion of primary-care

physician Dr. Redhead that Plaintiff could walk less than a city block without rest or

severe pain. (Tr. 422, ¶ 15.a.). Dr. Redhead’s opinion, although not that of a specialist,

and although based upon a shorter and far less well-documented treating relationship

than Dr. Rohrbacher’s, tended to show that Plaintiff did meet the inability-to-ambulate

condition of the listings. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 100(B)(2)(a) (for

musculoskeletal impairments physical pain may be the basis of a loss of function such

as an inability to ambulate effectively).




                                               6
       Meeting the listing would likely render Plaintiff disabled under the Act 2, but Dr.

Redhead’s opinion was explicitly limited to the time period no earlier than November 22,

2011 (Tr. 424, ¶ 17), and so the opinion would only support a disability finding for the

less than two-month period between November 22, 2011, and January 3, 2012. As the

ALJ noted, the record is devoid of any other medical documentation from Dr. Redhead

(Tr. 440), though Dr. Redhead indicated that she began treating Plaintiff on August 30,

2010 — well over a year prior to her only opinion in the record. (Tr. 420, ¶ 1).

       Nevertheless, if evidence of Dr. Redhead’s treatment of Plaintiff exists from the

time when Dr. Redhead first seems to have begun treating Plaintiff on August 30, 2010,

through her opinion dated November 22, 2011, Dr. Redhead may have been a treating

physician under the regulations that were in place at the time of Plaintiff’s application for

benefits. See 20 C.F.R. § 404.1527 (Evaluating opinion evidence for claims filed before

March 27, 2017). The record does not establish that the ALJ attempted to obtain any

additional evidence from Dr. Redhead’s office, even though her opinion clearly indicates

she had been Plaintiff’s primary care doctor for well over a year at that point; and if that

is true (but see Tr. 246, 639), the failure to contact Dr. Redhead’s office for any

additional documentation was error.

       The ALJ had an affirmative duty to develop the record and seek additional

information from the treating physician. Worden v. Comm’r of Soc. Sec., No.18-CV-923,

2019 WL 5485152, at *2 (W.D.N.Y. Oct. 25, 2019) (citing Gold v. Secretary, 463 F.2d


2
  In a ruling by the same ALJ, Plaintiff was awarded benefits for a period of disability after the
period at issue here, beginning on January 4, 2012, because Plaintiff then met both listings that
plaintiff relies upon here by meeting the essential criteria of the listings, including demonstrating
an inability to ambulate effectively. (Tr. 692-97).
                                                 7
38, 43 (2d Cir. 1972)); see Colegrove v. Comm’r of Soc. Sec., 399 F. Supp. 2d 185, 196

(W.D.N.Y. 2005) (citing cases); see also Sobolewski v. Apfel, 985 F. Supp. 300, 314

(E.D.N.Y.1997) (“[T]he Commissioner, before making a determination of disability, is

responsible for developing a complete medical history of the claimant and for making

every reasonable effort to obtain medical evidence from claimant's treating

physicians.”). This duty exists independent of whether the claimant has counsel.

Colegrove, 399 F. Supp. 2d at 196.

       The error is not harmless error because if documentation exists from Dr.

Redhead that evidences an ongoing treatment relationship, and where the physician

most recently opined that Plaintiff might not be able to ambulate as defined in the

relevant listing, it creates two competing treating physician opinions—one opining that

Plaintiff had limitations that tend to prove she meets the listings and one opining that

she would not—and it was incumbent on the ALJ to either fill the gap in the record with

evidence of Dr. Redhead’s treating relationship and reconcile the differences of opinion,

or indicate on the record that the Social Security Administration attempted to obtain

such documentation and found that none exists.

       Disposition of Plaintiff’s additional arguments why she contends the ALJ's

decision was not supported by substantial evidence are contingent on whether Dr.

Redhead was a treating physician, and if so, the weight to be given her opinion in light

of the so-called Burgess factors and the other evidence in the record. See Estrella v.

Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (discussing Burgess v. Astrue, 537 F.3d 117

(2d Cir. 2008). “[B]ecause the Court has already determined, for the reasons previously

discussed, that remand of this matter for further administrative proceedings is

                                             8
necessary, the Court declines to reach [her additional arguments]. Will o/b/o C.M.K. v.

Comm’r of Soc. Sec., 366 F. Supp. 3d 419 (W.D.N.Y. 2019) (citing Bell v. Colvin, No.

5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y. Dec. 1, 2016)) (“declining to

reach arguments ‘devoted to the question whether substantial evidence supports

various determinations made by [the] ALJ’ where the court had already determined

remand was warranted”).

                                      CONCLUSION

       Based on the foregoing, Plaintiff Tashieka Harris’ motion pursuant to Fed. R. Civ.

P. for judgment on the pleadings (Dkt. No. 14) is granted and the case is remanded. The

Commissioner’s cross-motion for judgment on the pleadings (Dkt. No. 16) is denied. The

Clerk of the Court is directed to close this matter.

       IT IS SO ORDERED.


                                          __s/Richard J. Arcara________________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT


Dated: November 5, 2019




                                              9
